Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about December 20, 2007, which, upon a fact-finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed the child to the custody and guardianship of petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the court’s finding that the agency made the requisite diligent efforts to reunite respondent with the subject child (see Matter of Sheila G., 61 NY2d 368 [1984]) and that nevertheless respondent failed to plan for the child’s future (see Social Services Law § 384-b [7] [a], [c]).
The court’s finding that it is in the best interests of the child to terminate respondent’s parental rights and free him to be *547adopted by his long-term foster mother, in whose home he has thrived and with whom he wishes to continue to live, is supported by the requisite preponderance of the evidence (see Matter of Evelyse Luz S., 57 AD 3d 329 [2008]). Concur—Andrias, J.E, Catterson, Renwick, DeGrasse and Freedman, JJ.